

115 HRES 648 IH: Expressing support for the designation of August 3, 2018, as “National Ernie Pyle Day”.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 648IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Banks of Indiana submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of August 3, 2018, as National Ernie Pyle Day. 
Whereas Ernest Ernie Pyle was born on August 3, 1900, in Dana, Indiana;  Whereas Pyle studied journalism at Indiana University Bloomington before becoming a reporter for The Daily Herald in La Porte, Indiana; 
Whereas Pyle eventually became a roving correspondent for Scripps-Howard newspapers, writing a column carried in approximately 200 newspapers;  Whereas Pyle served as a war correspondent in Britain in 1940 and covered the Battle of Britain; 
Whereas, following the entry of the United States into World War II in December 1941, Pyle covered every major American campaign in the European theater, including in North Africa, Sicily, Italy, and France;  Whereas war reporting by Pyle during World War II consistently celebrated the sacrifices, courage, and determination of the common soldier (commonly known as a grunt) of the United States; 
Whereas Pyle lived and worked among the soldiers of the United States and shared in the toils, endeavors, and challenges of those soldiers, including facing enemy fire;  Whereas Pyle received the Pulitzer Prize in 1944 for distinguished war correspondence during the year 1943; and 
Whereas Pyle, while traveling with soldiers of the United States that were fighting on the Japanese island of Ie Shima during the Okinawa campaign, was killed by Japanese machine gun fire on April 18, 1945: Now, therefore, be it  That the House of Representatives—
(1)supports the designation of National Ernie Pyle Day; (2)recognizes contributions made by Ernie Pyle to journalism in the United States; and
(3)celebrates the legacy of Ernie Pyle as one of the most respected and beloved war correspondents in the history of the United States. 